KENNETH M. ROMINES, J.
I dissent. The majority accurately states the facts in this case. I depart with the application of the Law.
It seems to me that this is an unique situation in that there is no case with the same specific facts on which to rely. Reliance should not be placed on cases such as Shockley v. Laclede Electric Co-op., 825 S.W.2d 44 (Mo.App.1992) as the facts do not control the present situation.
*670Simply put, Ms. Meinczinger got injured in therapy. A claim was filed, which claim was filed prior to the entering of the settlement agreement. All parties were aware of the second claim prior to the settlement. On these facts I find no statutory provision which would compel a loss of jurisdiction in the Administrative Law Judge, or the Commission.
Because of the literal words of Rule 83.08 I cannot certify that this opinion is contrary to any previous decision of an appellate court of this state, as I do not find a case on point, or I would request transfer.